Title: From George Washington to General Henry Clinton, 5 July 1780
From: Washington, George
To: Clinton, Henry


					
						Sir
						Head qrs [Preakness, N.J.,] July the 5th 1780
					
					In Your Excellency’s absence from New York, I had the honor on the 2d of June to address a Letter to His Excellency General Knyphausen. The final answer to the propositions it contained being referred to Your Excellency, and as I have not been yet honoured with it—I take occasion to inclose You a Copy of the Letter and request that You will favour me with your determination on the several points to which it extends. I have the Honor to be With great respect Your Excellency’s Most Obedt servant
					
						Go: Washington
					
				